

116 S1397 IS: To amend the Help America Vote Act of 2002 to provide for a national Federal write-in absentee ballot for domestic use.
U.S. Senate
2019-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1397IN THE SENATE OF THE UNITED STATESMay 9, 2019Ms. Klobuchar (for herself, Mrs. Feinstein, Mr. King, Mr. Brown, Mr. Udall, Mr. Merkley, Mr. Wyden, and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the Help America Vote Act of 2002 to provide for a national Federal write-in absentee
			 ballot for domestic use.
	
		1.Federal write-in absentee ballot for domestic use
			(a)In general
 (1)In generalTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081) is amended by adding at the end the following new subtitle:
					
						CAdditional requirements
							321.Use of national Federal write-in absentee ballot for domestic use
 (a)In generalEach State shall permit qualified individuals to use the national Federal write-in absentee ballot prescribed by the Election Assistance Commission under section 298 to cast a vote in any election for Federal office.
 (b)Qualified individualFor purposes of this section: (1)In generalExcept as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in a Federal election in a State and who—
 (A)resides in an area of a State with respect to which an emergency has been declared by the Governor of the State (with respect to any portion of the State) due to a natural disaster, including severe weather;
 (B)expects to be absent from such individual's jurisdiction on the day of the election for Federal office due to professional or volunteer service in response to a natural disaster or emergency as so declared;
 (C)expects to be hospitalized on the day of the election for Federal office; or (D)(i)has requested an absentee ballot from the State or jurisdiction where such individual is registered to vote; and
 (ii)has not received such absentee ballot before a date on which such individual can return such ballot in time to be counted in the election.
 (2)Coordination with Federal write-in ballot for absent uniformed services and overseas votersThe term qualified individual shall not include an individual who— (A)is an absent uniformed services voter (as defined in section 107(1) of the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20310(1))) or an overseas voter (as defined in section 107(5) of such Act (52 U.S.C. 20310(5))); and
 (B)who is entitled to vote using the Federal write-in absentee ballot developed under section 103 of such Act (52 U.S.C. 20303).
										(c)Submission and processing
 (1)In generalExcept as otherwise provided in this section, a national Federal write-in absentee ballot to which this section applies shall be submitted and processed in the manner provided by law for absentee ballots in the State involved.
 (2)DeadlineAn otherwise eligible national Federal write-in absentee ballot to which this section applies shall be counted if postmarked or signed before the close of the polls on election day and received by the appropriate State election official on or before the day on which final vote totals are required by law to be submitted to the State for an official canvass of the election.
 (d)Special rulesThe following rules shall apply with respect to national Federal write-in absentee ballots to which this section applies:
 (1)In completing the ballot, the voter may designate a candidate by writing in the name of the candidate or by writing in the name of a political party (in which case the ballot shall be counted for the candidate of that political party).
 (2)In the case of the offices of President and Vice President, a vote for a named candidate or a vote by writing in the name of a political party shall be counted as a vote for the electors supporting the candidate involved.
 (3)Any abbreviation, misspelling, or other minor variation in the form of the name of a candidate or a political party shall be disregarded in determining the validity of the ballot.
 (e)Prohibiting refusal To accept ballot for failure To meet certain requirementsA State shall not refuse to accept and process any otherwise valid Federal write-in absentee ballot submitted in any manner by a qualified individual solely on the basis of the following:
 (1)Notarization requirements. (2)Restrictions on paper type, including weight and size.
 (3)Restrictions on envelope type, including weight and size. (f)Effective dateEach State shall be required to comply with the requirements of this section on and after January 1, 2020..
				(2)Conforming amendments
 (A)Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C. (B)The table of contents for such Act is amended by inserting after the item relating to section 312 the following:
						Subtitle C—Additional requirementsSec. 321. Use of national Federal write-in absentee ballot for domestic use..
					(b)Form of national federal write-In absentee ballot
 (1)In generalTitle II of the Help America Vote Act of 2002 (52 U.S.C. 20921) is amended by adding at the end the following new subtitle:
					
						ENational Federal write-In absentee ballot for domestic use
							297.National Federal write-in absentee ballot for domestic use
								(a)Form of ballot
 (1)In generalThe Commission shall prescribe a national Federal write-in absentee ballot (including a secrecy envelope and mailing envelope for such ballot) for use in elections for Federal office by qualified individuals (as defined in section 321(b)).
 (2)Emergency designationThe ballot prescribed under paragraph (1) shall contain an affirmation, signed by the person submitting the ballot, that—
 (A)such individual is a qualified individual (as defined in section 321(b)); (B)such individual has not and will not cast another ballot with respect to the election for which the national Federal write-in absentee ballot is cast; and
 (C)acknowledging that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury.
 (b)AvailabilityThe Commission shall make the Federal write-in absentee ballot available on the Internet in a printable format..
				(2)Conforming amendments
 (A)Section 202 of the Help America Vote Act of 2002 (52 U.S.C. 20922) is amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively, and by inserting after paragraph (4) the following new paragraph:
						
 (5)carrying out the duties described in subtitle E;. (B)The table of contents for such Act is amended by inserting after the item related to section 296 the following:
						Subtitle E—National Federal write-In absentee ballot for domestic useSec. 297. National Federal write-in absentee ballot for domestic use..